PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/557,155
Filing Date: 30 Aug 2019
Appellant(s): Bial et al.



__________________
Crissa Cook
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 07/21/2021 from which the appeal is taken have been modified by the advisory action dated 09/29/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Scope of Enablement
Independent Claim 1- Appellant argues that the claims require expansion of human hepatocytes in the rat liver and do not require repopulation (Brief, pages 10-12). Appellant asserts that the difficulties in the art relate to repopulation. Turning to Example 5, which is the only example of hepatocyte transplant and is not Fah-deficient, there is no measure of expansion of cells and only reference engraftment. Given the measured albumin levels and the teaching that 1.5mg/mL albumin relates to 104 cells (and albumin measurements were on the order of ng/mL), it would appear that there is a reduction in hepatocyte number following initial transplant of 106 cells. It is noted that this example is not a Fah-deficient rat but is referenced because Appellant is arguing there is a difference between expansion and repopulation and, because only expansion is required, immunosuppression is not required. The specification shows a reduction in cell number yet concludes successful engraftment and repopulation. Thus, it would not appear this supports a lower ‘bar’ for expansion versus repopulation/engraftment as this example teaches engraftment/repopulation with a decrease in human hepatocyte number. It is also noted that Gilgenkrantz refers to the FRG mouse as a model of liver repopulation (see title) and also states at page 477 there is clonal expansion of hepatocytes in the Fah-deficient mouse. Li states, “allogeneic transplantation of wild-type rabbit primary −/− rabbits enables highly efficient liver repopulation” and also refers to the model for the in vivo expansion of human primary hepatocytes (page 4755). In sum, the specification teaches engraftment with decreasing cell numbers, does not discuss or provide evidence of expansion and in the art, there doesn’t appear to be a difference in what is considered expansion and repopulation as the terms are used interchangeably. 
Appellant argues at pages 12-13 of the Brief that the post-filing references of Li and of Zhang are prophetic with regard to a triple FRG knockout rabbit and rat, respectively. The argument is that the rabbit and rat are deficient for Fah only and are used only for allogeneic hepatocyte transplant and any teachings regarding an FRG rat or rabbit are prophetic and to be carried out in the future. In response, Li states at page 4761, col. 2, “In addition, FAH/ rabbits could be exceptional bioreactors for growing primary human hepatocytes for in vivo human disease modeling (e.g. hepatitis B or C), potential xenotransplantation, or for in vitro studies, but this would require producing FAH/RAG2/IL2RG/ rabbits to avoid immune rejection.” Additionally, Zhang states “Immune-deficient Fah−/− pigs are a desirable large animal that may be utilized as bioreactors for the large-scale production of human hepatocytes13; however, severe immune-deficient pigs are difficult to maintain53. Recently, immune-deficient rats have been generated under specific pathogen-free conditions26. Moreover, Fah−/−IL2rg−/− rats have been used to evaluate the in vivo functions of rat liver stem cells. Fah−/−Rag2−/−IL2rg−/− (FRG) rats could be achieved by crossing Fah−/−IL2rg−/− rats with Rag2−/− rats. FRG rats may be potentially utilized as an alternative choice for the expansion of human hepatocytes” (Zhang at page 11). When taken with the prior art teachings of Gilgenkrantz and Azuma, the prophetic statements of Li and Zhang that in order to carry out xenotransplant of human hepatocytes into Fah-deficient rabbits, pigs and rats would require combining the Fah-deficiency with Rag and IL2rg deficiencies, are a strong indicator that it was 
At pages 13-14 of the Brief, Appellant discusses that the rejection centers on a single Wands factor, the presence or absence or working examples. The Examiner respectfully disagrees. The rejection establishes that the claims broadly encompass xenotransplant in a non-immunosuppressed animal and the pre- and post-filing art supports that the Fah-deficient non-human mammalian models require a specific, high level of immunodeficiency for xenotransplant of human hepatocytes. Thus, the Examiner does address additional Wands factors.  Appellant summarizes the working examples (see analysis, above) and states that those examples demonstrate reduction to practice certain aspects of the invention. As set forth above, the working examples do not address transplant of hepatocytes into a Fah-deficient rat. The examples relate to making constructs and making the Fah-deficient rat. Example 5 relates to a different rat model that is not Fah-deficient. 
Appellant discusses that the specification includes a list of 7 different immunosuppressive agents and different protocols to induce liver injury. In response, the art at filing supported that the only combination of immunosuppression that enables xenotransplant of human hepatocytes into a Fah-deficient animal is a Rag gene deficiency in combination with an IL2Rg deficiency (see above) to remove all B, T and NK cells. The specification discusses several agents that can be administered that reduce activity of the immune system but they do not lead to a lack of B, T and NK cells. There are other genetic mutations such as those found -/- rat (deficient in B cells) but it required removal of the thymus to deplete T-cells and NK-cells neutralization of NK cells with anti-asialo GM1 antibody. This attains the same effect as KO of Rag and IL2rg in terms of removing all 3 cell types. Thus, at filing it was known complete immune suppression was important in human xenotransplant and Rag/IL2rg was the means by which T, B and NK cells were all removed. Appellant also notes that the specification discusses pre-immune fetal transplantation as a means to prevent rejection of human hepatocytes. It is noted that this is an unclaimed embodiment. Furthermore, Appellant has not provided any support that this methodology would overcome the art-recognized difficulties set forth above. There are no working examples or art of record supporting an effective level of immunotolerance can be obtained using pre-immune fetal transplantation, or what that effective level is. The pre- and post-filing art clearly supports that each of B,T and NK cells must be depleted. Appellant argues that the triple knockout FRG rat may be the most commercially desirable, commercial viability is not the standard for enablement. In response, the pre- and post-filing art as well as the specification fail to show any other immunosuppressive means is effective given the level of complexity and unpredictability and this is the basis of the rejection; commercial viability is not taken into consideration. 	 
Appellant at page 15 (bottom), refers to Exhibit A (Hickey Abstract, submitted 06/07/21) demonstrating repopulation of the liver of an FRG rat using protocols used in the instant specification. This argument is unclear as the FRG rat has been set forth as enabled.  
-/- rats (no rag mutation). This example is an allogeneic transplant, not a xenotransplant of human cells into rat. Paragraph 11B of the Grompe declaration teaches xenotransplant of human cells into a Fah-deficient, immunodeficient rat but does not state what the immunodeficiency is. However, at page 16, line 1 of the Brief, Appellant states that this rat in paragraph 11B of the Grompe declaration is an FRG rat, which has been set forth as enabled.

Appellant turns to Exhibit D, the Geurts declaration (filed 09/21/2021), and states that it shows hepatocyte expansion in FG and FRG rats. The Brief states that donor hepatocytes from each of rat, mice and humans are shown, however only rat and human appear to be supported by the declaration. It is argued that that the Geurts declaration has support at paragraph 6, that FRG rats had the most robust repopulation but repopulation was seen in all 3 models (it is presumed that the 3 models are the FR1G (Rag1), FR2G (Rag2) and FG as set forth at paragraph 4 of the Geurts declaration. Paragraph 6 states the rats were transplanted with allogeneic rat hepatocytes and were also evaluated for their ability to engraft human hepatocytes (note this studies engraftment, not expansion). It is not set forth whether it was rat or human cells that were observed to repopulate. It is noted that paragraph 2 of the declaration states, “While we were able to achieve moderate amounts of repopulation with mouse and allogeneic rat hepatocytes in our SD-FG model, repopulation was highly variable. Data suggested that further immune impairment through a mutation in Rag1 or Rag2 could possibly enhance engraftment and therefore repopulation”. Given this conclusion for transplant between murine species, it would be reasonably concluded that such high-level immunosuppression would be necessary for transplant of human hepatocytes into rats. 


Dependent Claim 8-Claim 8 further limits genetic alterations to lead to immunodeficiency in the rat to: Rag1 deficiency, Rag2 deficiency, Il2rg deficiency, SCID, Sirp-hum/hum, nude, perforin-/- and combinations thereof. Appellant argues for similar reasons set forth above the Examiner has not set forth why the method insofar as it concerns the specifically recited genetic alterations would not be considered fully enabled. It is reiterated that the only combination found to be effective is Rag1 or Rag2 in combination with IL2rg deficiency. As set forth above, Gilgenkrantz taught transplant of human hepatocytes into FAH-/- nude and into FAH-/- NOD/SCID and into FAH-/-; Rag-/- mice failed to lead to liver repopulation. Appellant argues that the claims does recite Rag1, Rag2, and IL2rg. In response, these genes are recited in the alternative. 

Dependent Claim 9-Claim 9 further limits that the first rat is immunodeficient due to immunosuppression. Appellant argues that the Examiner has not explained why the method comprising transplanting human hepatocytes into a first rat that has a liver injury and is immunosuppressed is not fully enabled. Appellant asserts that Example 5 supports claim 9. To clarify, this rejection relates to first, first rate recited in claim 9, the Fah-deficient model. Example 5 supports the second, first rat in claim 1. The scope of enablement paragraph states Fah-deficient rat lacking the recited immunodeficiency.

Dependent Claims 10-11- Appellant argues that immunosuppression of the Fah-deficient rat is enabled by Grompe who taught use of the recited immunosuppressive agents as outlined in the rejection under 35 USC 103. In response, while Grompe listed immunosuppressive agents for use when xenotransplanting cells and such agents were well-known in the art, in the specifically recited Fah-deficient model, immunosuppression with the recited agents was not found to be sufficient as outlined above (see Gilgenkrantz, for example). As argued by Appellant with regard to the obviousness rejection (Brief, page 23), Grompe did not actually make the pig to find that immunosuppressive agents were effective and the guidance was prophetic.
Dependent Claim 16-Similar to claims 10-11, Appellant argues there is support for use of a variety of immunosuppressive genetic mutations. In response, while there is descriptive support, given the teachings in the prior art, the only combination of mutations that attains a high enough level of immunosuppression for xenotransplant in the Fah-deficient model is a deficiency of Rag1 or Rag2 in combination with a deficiency in IL2rg.
Dependent Claim 17-Appellant argues the enabled combination of a Rag gene and IL2rg gene are recited in the claim. In response, claim 17 also encompasses a combination of disruption of Rag1 and Rag2, which is not an enabled embodiment.
Dependent Claims 18-20-Appellant points to Example 5 as enabling for claims 18-20. In response, there are two “first rats” recited in claim 1. The scope of enablement is with regard to the first “first rat”. uPA can be administered to the Fah-deficient first rat and in this embodiment of claim 17, the Rag/IL2rg deficiencies are required. This is the embodiment that is not enabled 

Obviousness Rejection-Azuma, Grompe, Mashimo and Tong

Appellant argues that the Examiner is operating under the premise that every single rat model is obvious now that the technology is available to make gene knockouts in rat. In response, at the very minimum, it is obvious to try to make the knockout of any gene of interest. When another mammalian model has been made with a particular phenotype, it is obvious to make that mutation in the rat in attempt to achieve the same phenotype. In the instant case, both mouse and pig Fah knockouts had been obtained as models of Tyrosinemia Type 1.
Appellant argues, at page 22 of the Brief, that the Fah-deficient rat requires new and different techniques over mice and pigs. The Fah-deficient rat is embryonic lethal and the mother must be given NTBC in her drinking water for to overcome the embryonic lethality.  In response, this embryonic-lethal effect had been found for the Fah-deficient pig and thus wasn’t overly unexpected and the means to compensate for it was not novel (more attention is given to this below). Appellant argues NTBC has a different half-life in rat than mouse and the animals demonstrate different liver repopulation and techniques. In response, there are no requirements in the claims with regard to how to administer NTBC and, as Applicant argues above, there is no requirement for liver repopulation. It would be well within the skill of the ordinary artisan to optimize the amounts and timing of NTBC administration to accommodate any difference in NTBC half-life between species. 

Appellant turns to Exhibit C, the Nyberg declaration which was filed in the application for US Patent No. 9,000,257 (Grompe reference used in this rejection under 35 USC 103), and 

At page 24 of the Brief, Appellant attacks Mashimo who says many trials of rat ES cells were unsuccessful and states that technology for genetically engineering rats is still at the starting point. In response, Mashimo does not stand alone as a secondary reference in this rejection and is supplemented with Tong. Mashimo is relied upon as existing motivation to develop rat models and Tong is relied upon as using the newly isolated rat ES cells to make a rat gene knockout model. Appellant again references the gap between knockout technology in mice and rats. It is reiterated that the difficulty was in obtaining rat ES cells. At filing, the rat ESCs had been obtained, opening the door to applicability of knockout technology in the rat. 
At page 24, Appellant argues that the mouse and rat models are not identical in phenotype and thus work in the mouse does not translate to the rat. In response, differences in phenotype can be acquired within the same species either using different genetic backgrounds or different mutations. The general tyrosinemia phenotype was recapitulated in the rat, as expected. 
Dependent Claim 7-Appellant points out that the indication that claim 7 in the Disposition of Claims on the Advisory Action dated 09/29/2021 is contradictory to the rejection of the claims as being obvious. In response, the listing of claim 7 as allowable on the advisory form was in error as claim 7 is clearly rejected under obviousness in the Final Office Action dated 07/21/2021 and that rejection is not withdrawn in the Advisory. 
Dependent Claim 8-Appellant argues that no combination of Azuma, Grompe, Mashimo or Tong teaches or reasonably suggests the immunodeficiencies recited in claim 8 and that the Examiner has failed to provide evidence or a reasoned argument to overcome Appellant’s 
Dependent Claim 9-Appellant argues that the ability to expand human hepatocytes in an immunosuppressed rat was unknown and unpredictable. This argument is not persuasive given the teachings of Azuma and Grompe carrying out the claimed method by genetic mutation of a Rag gene and Il2rg. The obviousness of carrying the methods out in rat is supported above.  
Dependent Claims 10-11 and 16-21- Appellant argues that no combination of Azuma, Grompe, Mashimo or Tong teaches or reasonably suggests the additional limitations recited in claims 10-11 and 16-21 and that the Examiner has failed to provide evidence or a reasoned argument to overcome Appellant’s evidence.  In response, Appellant has not set forth what evidence the Examiner has not addressed with regard to each of claims 10-11 and 16-21. If these arguments are the same as those for claim 1, they are addressed above. 

Obviousness Rejection-Stefan or Lytras in view of Azuma and Tong

Independent Claim 1-Appellant reasons that Stefan relates to transplant of pig hepatocytes into a rat and the rat is not a transgenic rat. Appellant also sets forth that the acute injury in the rat is induced with CCl4. Likewise, Appellant argues that Lytras relates to transplant of rabbit hepatocytes into a rat and the rat is not a transgenic rat. Appellant also argues that acute liver failure in Lytras is induced through injection of NDMA. In response, the alternative embodiment of claim 1 (the second, first rat) does not require a transgene and claim 1 does not limit how injury is induced. 
human hepatocytes to generate a humanized non-human mammalian model. Azuma teaches an alternate means for immunosuppression that could be carried out given the guidance of Tong but these are dependently claimed embodiments that are likely intended to limit the first embodied rat in claim 1 and not the second. While some dependent claims may be intended to apply to only one of the rats of claim 1, they must be interpreted as applying to both. In essence, with regard to claim 1, Tong is only necessary for certain dependent embodiments of genetic immunosuppression (i.e. claim 8) which are intended to apply to the Fah-deficient rat but are interpreted to apply to the second recited rat, as well. With regard to claim 1 and the second recited rat, Azuma is only relied upon for the xenotransplant of human cells. 
Dependent Claim 7-Appellant points out that the indication that claim 7 in the Disposition of Claims on the Advisory Action dated 09/29/2021 is contradictory to the rejection of the claims as being obvious. In response, claim 7 is not included in this rejection as claim 7 only relates to the Fah-deficient rat, which is not subject to this rejection. 
Dependent Claim 8-Appellant argues that there is nothing in the cited references that teaches or reasonably suggests expanding human hepatocytes in an immunodeficient rat with liver injury. In response, with regard to claim 8, Stefan and Lytras lack only in use of the recited genetic mutations to cause immunodeficiency. This is taught by Azuma as a means for immunosuppression in human hepatocyte xenotransplant. Azuma taught knockout of Rag2 and IL2rg obtained a higher level of immunosuppression that was found necessary for transplant of human hepatocytes into their mouse model of liver injury. 
Dependent Claim 9-Appellant points out an error in the Examiner’s rejection where it is stated that Azuma taught the high level immune suppression enables transplant of human hepatocytes into rat. This was in error and it is acknowledged that Azuma taught transplant into mouse. Nevertheless, the rejection is maintained as there is a reasonable level off success in attaining a high degree of immunosuppression in rats by knockout of a Rag gene and IL2rg, given the findings in mouse, to transplant human hepatocytes into rats regardless of how the injury is obtained. 
Appellant argues that the combination of references is unclear with regard to how to arrive at the claimed invention. Stefan and Lytras contribute a rat model, which is a larger mammalian model than mouse, of liver damage that can be used to expand heterologous hepatocytes. Stefan and Lytras did not use human hepatocytes. Primarily, Azuma contributes motivation to expand human hepatocytes in a non-human liver or for humanizing the liver in a non-human for purposes of screening drugs for activity in human liver. Secondarily, Azuma 
Appellant finds it tenuous that the instant rejection can be made in view of the lack of enablement rejection. In response, the scope of enablement rejection is with regard to the Fah-deficient rat. This rejection is with regard to a rat with liver injury, independent of Fah. Azuma was used as motivation to substitute human hepatocytes for porcine or rabbit. Another reference could have been used. Tong is included because certain embodiments do require immune suppression be carried out by gene knockout. 
Dependent Claims 10-11 and 16-17-Appellant addresses claim 10, which is not rejected under this rejection. The claims are not rejected as being unpatentable over Stefan, Lytras, Azuma and Tong because these references are directed at the second embodiment of claim 1 while claims 10-11,16, and 17 are directed to the First embodiment, the Fah-deficient mouse.  
Dependent Claims 18-20-Appellant argues that claims 18-20 are patentable because they depend from claim 1. In response, Appellant is referred to the Examiner’s rebuttal to arguments regarding the rejection of claim 1, above.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632 
                                                                                                                                                                                                       Conferees:
/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632  
                                                                                                                                                                                                        


                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013..